DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bedingfield et al (US 2017/0145603; hereinafter Bedingfield).
	Regarding claim 1, Bedingfield discloses a method of fabricating an innerduct (500) comprising the steps of positioning a plurality of longitudinally extending, laterally spaced, strips of adhesive (paragraph 0046) on a longitudinally extending sheet of fabric material (10), and connecting at least two of the strips together to form at least one compartment (paragraph 0048)
	Regarding claim 2, Bedingfield discloses the method, before the connecting step, further comprising the step of folding the sheet of fabric material such that at least two of the strips are adjacent to each other (paragraph 0046; see figures 3 and 4).
	Regarding claim 3, Bedingfield discloses the method wherein the step of positioning includes the steps of positioning a first strip of adhesive (paragraph 0046) at one lateral edge of the sheet of material and positioning a second strip of adhesive at the other lateral edge of the sheet of fabric material (10), and further comprising the step of folding the sheet of fabric material so that the firs strip of adhesive and the second strip of adhesive are adjacent to each other to be thereafter connected to form one compartment (paragraph 0046-0048; see figures 3 and 4).
	
Allowable Subject Matter
3.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 4-9 are:
Regarding claims 4-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method wherein the step of positioning includes the steps of positioning a first strip of adhesive at one lateral edge of the sheet of fabric material, positioning a second strip of adhesive on the sheet of fabric material adjacent to the first strip of adhesive, positioning a third strip of adhesive on the sheet of fabric material adjacent to the second strip of adhesive, and positioning a fourth strip of adhesive on the sheet of fabric material adjacent to the third strip of adhesive and at the other lateral edge of the sheet of fabric material, and wherein the step of folding includes the step of folding the sheet of fabric material so that the first strip of adhesive and the second strip of adhesive are adjacent to each other to be thereafter connected to form a first compartment, and the third strip of adhesive and the fourth strip of adhesive are adjacent to each other to be thereafter connected to form a second compartment.
Regarding claims 6 and 7, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method wherein the step of positioning includes the steps of positioning a first strip of adhesive at one lateral edge of the sheet of fabric material, positioning a second strip of adhesive on the sheet of fabric material adjacent to the first strip of adhesive, positioning a third strip of adhesive on the sheet of fabric material adjacent to the second strip of adhesive, and positioning a fourth strip of adhesive on the sheet of fabric material adjacent to the third strip of adhesive, positioning a fifth strip of adhesive on the sheet of fabric material adjacent to the fourth strip of adhesive, and positioning a sixth strip of adhesive on the sheet of fabric material adjacent to the fifth strip of adhesive and at the other lateral edge of the sheet of fabric material, and wherein the step of folding includes the step of folding the sheet of fabric material so that the first strip of adhesive and the second strip of adhesive are adjacent to each other to be thereafter connected to form a first compartment, the third strip of adhesive and the fourth strip of adhesive are adjacent to each other to be thereafter connected to form a second compartment, and the fifth strip of adhesive and the sixth strip of adhesive are adjacent to each other to be thereafter connected to form a third compartment.
Regarding claims 8 and 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method wherein the step of positioning includes the step of positioning a first pair of laterally spaced strips of adhesive adjacent to a second pair of laterally spaced strips of adhesive, and the step of connecting includes the step of attaching the first pair of laterally spaced strips of adhesive to each other, attaching the second pair of laterally spaced strips of adhesive to each other, and attaching the first pair of laterally spaced strips of adhesive to the second pair of laterally spaced strips of adhesive.
These limitations are found in claims 4-9, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Response to Arguments
4.	Applicant's arguments filed on June 8, 2022 have been fully considered but they are not persuasive.
a)  Applicant argues that the 102 Rejection of claim 1 is improper, because Bedingfield et al (US 2017/0145603) neither disclose or suggest the use of strips of adhesive material. So, the step of positioning laterally spaced strips of adhesive is not anticipated. The Examiner disagrees and points out that Bedingfield teaches in paragraph 0046 “Additional methods of affixing the one or more lengths of fabric to construct the innerduct include stapling or riveting the fabric at intervals along the length, ultrasonic welding, or fastening the fabric with a hot melt or solvent based adhesive”.   Bedingfield clearly states that an adhesive can be used to affix the length of the fabric to construct the inner duct.  In order to firmly secure the length of fabric the adhesive needs to be place along the longitudinally extending sheet and at least two strips of adhesive need to be connected together to create a compartment    So the step of positioning a plurality of longitudinally extending, laterally spaced, strips of adhesive (paragraph 0046) on a longitudinally extending sheet of fabric material (10), and connecting at least two of the strips together to form at least one compartment (paragraph 0048) is disclosed.  
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848